DETAILED ACTION
Claim Objections
Claim 1 is objected to because the claim is directed to “A method” claim but it does not have a series of active steps. It is rather a system claim. Appropriate correction is required. 

Claim 2 is objected to because it is not clear what the “current switching method” the applicants refers it to. Appropriate correction is required.

Claims 2-5 are objected to because the claims do not have a series of active steps and/or depend on the objected claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 10,587,280).
Regarding claim 1, Chen (Figs. 1-2) discloses a method/system (DAC 100) to perform DAC static linearity calibration (“to improve linearity” – col. 1, lines 51-52; “static errors of DAC circuit can be reduced” - col. 4, lines 60-67) wherein a current steering digital to analog converter (DAC) circuit (“DAC 120 may be implanted with a current-steering DAC circuit”; col. 2, lines 61-62) comprises:


Regarding claim 2, Chen (Figs. 1-2) discloses the current steering digital to analog converter (DAC) circuit (DAC 100) as claimed in in claim 1, wherein the feedback comparator (131) further comprises any high gain device which is able to detect a difference (131 is a current comparator or any comparator – col. 3, lines 18-25) and current switching method (i.e., the current steering/switch method shown in Figs. 1-2) is decided in a way to have no impact from the offset of the said feedback comparator (col. 4, lines 1-16).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809